Exhibit 32 SECTION 1350 CERTIFICATIONS In connection with the Quarterly Report on Form 10-Q of RadioShack Corporation (the “Company”) for the period ended March 31, 2008, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), we, Julian C. Day, Chief Executive Officer of the Company, and James F. Gooch, Chief Financial Officer of the Company, certify to our knowledge, pursuant to 18 U.S.C. § 1350, as adopted pursuant to § 906 of the Sarbanes-Oxley Act of 2002, that: (1)The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2)The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. Julian C.
